Citation Nr: 0705466	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-25 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to July 1972.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Indianapolis, Indiana Department of Veterans Affairs 
(VA) Regional Office (RO).  In March 2006, a Travel Board 
hearing was held before the undersigned.  A transcript of 
this hearing is of record.  It was agreed at the hearing that 
the record would be held in abeyance for 60 days for 
additional evidence to be submitted.  No additional evidence 
was received during the abeyance period.

During the March 2006 travel Board hearing, the veteran 
raised the issue of entitlement to service connection for 
headaches.  Since this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran is not shown to have a hearing loss 
disability of either ear.

2.  The veteran's tinnitus is perceived bilaterally.

3.  The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it 
is perceived in one ear or both ears; factors warranting 
extra-schedular consideration are not shown.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

2.  The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.87, Diagnostic 
Code (Code) 6260 (2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A June 2004 letter (issued prior to the RO's initial 
adjudication of these claims) informed the appellant of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  On page 2 of the letter, he was informed that he 
should submit any evidence in his possession pertinent to his 
claims.  He has had ample opportunity to respond or 
supplement the record.  A January 2005 rating decision and a 
June 2005 statement of the case advised the veteran of the 
basis for the rating for tinnitus.  While he was not 
specifically advised of the criteria for rating hearing loss 
disability, or those governing effective dates of awards, he 
is not prejudiced by lack of such notice (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless a claim 
is allowed, and the decision below does not do so.  The 
veteran is not prejudiced in this decision by any technical 
notice timing or content defect that may have occurred along 
the way, nor has it been so alleged.

The Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  The RO has obtained all available medical 
records identified by the appellant.  He provided testimony 
at a Travel Board hearing.  Accordingly, the Board will 
address the merits of the claims.

Service Connection for Hearing Loss Disability

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.

Certain chronic diseases, such as organic disease of the 
nervous system (to include sensorineural hearing loss), when 
manifest to a compensable degree within a prescribed period 
after service (one year for hearing loss) shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.  
Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Hearing loss disability for VA compensation purposes is 
defined by regulation:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990).  

In 2004, the veteran submitted a claim for service connection 
for hearing loss.  After a thorough review of the record, the 
Board finds that the veteran does not have bilateral hearing 
loss disability for service connection purposes.

On VA audiological evaluation in November 2004, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
5
25
25
LEFT
5
10
5
15
25

Speech audiometry revealed speech recognition ability of 98 
percent in each ear.

As noted above, VA audiometry disclosed puretone thresholds 
of less than 40 decibels at all pertinent frequencies, and 
none of the thresholds at the pertinent frequencies was 26 
decibels or greater for either ear.  Furthermore, speech 
recognition scores were not less than 94 percent in either 
ear.  The Board recognizes that the veteran was likely 
subjected to noise exposure in service in his military 
occupational specialty of anti-tank assault man.  However, 
the foregoing examination results establish that he does not 
have hearing loss in either ear to the degree required to 
establish disability as defined by regulation.  Accordingly, 
service connection for bilateral hearing loss is not 
warranted.  See Boyer, Brammer, supra.  

(Significantly, at his March 2006 travel Board hearing, the 
veteran indicated that he would be able to secure private 
medical records that would reflect current hearing loss to 
the degree required to establish the presence of a disability 
for service connection purposes.  He was granted a 60 day 
abeyance period to submit such evidence.  He has now had 
nearly a year, and such records have not been received.)

In reaching this determination, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).




A Rating in Excess of 10 Percent for Tinnitus

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Under the governing criteria (Code 6260 as amended effective 
June 13, 2003, because the veteran's claim was filed after 
that date), recurrent tinnitus warrants a 10 percent rating.  
Note (1) following Code 6260 states that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Code 6100, 6200, 6204, or other diagnostic code, except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.  Note (2) provides that only a single 
evaluation for recurrent tinnitus will be assigned, whether 
the sound is perceived in one ear, both ears, or in the head.  
Note (3) states that objective tinnitus (in which the sound 
is audible to other people and has a definable cause that may 
or may not be pathologic) is not to be evaluated under Code 
6260 but is to be evaluated as part of any underlying 
condition causing it.  38 C.F.R. § 4.87, Code 6260 (2006).  

In the case at hand, a January 2005 rating decision granted 
service connection for tinnitus, assigning a 10 percent 
rating therefor, effective February 2, 2004.

The relevant medical evidence of record consists of a 
November 2004 VA audiological examination report, which found 
that the veteran suffers from constant bilateral tinnitus.

The governing regulation cited above is clear and 
unambiguous.  It precludes a schedular rating for tinnitus in 
excess of 10 percent, and specifically prohibits separate 10 
percent ratings for tinnitus in each ear.  

As the disposition of this claim is based on interpretation 
and application of the law, and not the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for bilateral hearing loss is denied.

A rating in excess of 10 percent for tinnitus is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


